DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1 – 3) in the reply filed on April 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 (Invention II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“fastening device” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “fastening device” will be interpreted so as to comprise “a first unit comprising a robot having a drill as well as a second unit comprising a cylindrical portion supporting an arm with an end effector on one end of the arm,” as taught by the originally filed Specification (paragraphs 17 – 20).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a reference position” in the second paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘reference position’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘reference position,’ separate and independent from the ‘reference position’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘reference position’ previously set forth.
Claim 1 further recites the limitation “… a position where there occurs no interference with the assembly structure while assuming the assembly structure after the fastening operation is performed.” The limitation is generally vague and unclear, such that Applicant’s intent regarding the limitation cannot be reasonably determined by the Examiner.
Claim 1 further recites the limitation “a reference position” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to either of the ‘reference positions’ previously set forth in the claim, or whether Applicant intends the limitation to set forth another ‘reference position,’ separate and independent from the ‘reference positions’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a second reference position.”
Claim 1 further recites the limitation “a reference position” in the last paragraph of the claim. It is unclear as to whether Applicant intends the limitation to refer to any of the ‘reference positions’ previously set forth in the claim, or whether Applicant intends the limitation to set forth another ‘reference position,’ separate and independent from the ‘reference positions’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “an end reference position.”
Claim 1 further recites the limitation “a processing point” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to either of the ‘processing points’ previously set forth in the claim, or whether Applicant intends the limitation to refer to another ‘processing point’ which is separate and independent from the ‘processing points’ previously recited. For the purposes of this Office Action, Examiner will interpret the limitation as “an end processing point.”
Claim 1 further recites the limitation “along a path that traces reference positions corresponding to processing points for which processing is not performed, without performing the fastening operation step at the processing points for which processing is not performed, when an abnormality is detected or when information regarding interruption of the fastening operation is input.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends ‘reference positions,’ ‘processing points,’ ‘the processing points’ to refer to one of the ‘reference position(s)’ or ‘processing point(s)’ previously set forth, or whether Applicant intends the ‘reference positions,’ ‘processing points,’ and ‘the processing points’ to set forth another ‘reference positions’ and/or ‘processing points’ separate and independent from those previously set forth. Secondly, it is generally unclear as to how the ‘fastening operation step’ can be performed at ‘processing points for which processing is not performed’ when the ‘fastening operation step’ is previously defined as being performed only at the ‘reference position that is provide to correspond to the processing point.’ Finally, it is generally unclear as to whether Applicant intends the limitation to require an ‘abnormality to be detected’ or ‘information regarding interruption of the fastening operation is inputted,’ or whether Applicant merely intends these steps to recite functional language. For the above cited reasons, Examiner is unable to reasonably interpret and examine the merits of the limitation.
Claim 2 recites the limitations “the reference position” and “the processing point.” It is unclear as to which of the ‘reference positions’ and the ‘processing points,’ respectively, Applicant intends the limitations to refer to. For the purposes of this Office Action, Examiner will interpret the limitations as “the end reference point” and “the end processing point,” respectively.
Claim 3 recites “the approach step for the fastening operation range in which the fastening operation is interrupted.” There is insufficient antecedent basis the limitation in the claim.
Claim 3 recites “the operation.” It is unclear as to whether Applicant intends the limitation to refer to the ‘fastening operation step,’ the ‘operation interruption step,’ or the ‘fastening operation restarting step.’
Claim 3 recites “the reference position[s].” It is unclear as to which of the previously recited ‘reference positions’ Applicant intends the limitation to refer to.
Claim 3 recites “the processing point[s].” It is unclear as to which of the previously recited ‘processing points’ Applicant intends the limitation to refer to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda (U.S. Patent Application Publication Number 2014/0259600) in view of Jones (U.S. Patent Number 6,430,796).
As to claim 1, Kilibarda teaches a method for controlling a fastening device that performs a fastening operation for a plurality of processing points set in a fastening operation range of an assembly structure in which a plurality of components are assembled (abstract), the method comprising: an approach step of moving an operation portion of the fastening device from an approach position set in advance to a reference position corresponding to a processing point which is a start point of the fastening operation range, while avoiding contact with the assembly structure (figures 3 and 4, elements 100, 70, 72, and 74 being the ‘fastening device’ with element 72 being the ‘operation portion of the fastening device,’ one of elements 60 being the ‘reference position’ and ‘processing point,’ element W being the ‘assembly structure,’ and step 152; page 2, paragraphs 24 – 25); a fastening operation step of performing, from the reference position that is provided to correspond to the processing point and is provided in advance, the fastening operation for the processing point corresponding to the reference position (figures 3 and 4, elements 72, 74, 60 and step 154; pages 2 and 3, paragraphs 25 and 154); a movement step of moving the operation portion to a second reference position corresponding to a next processing point whenever the fastening operation step is ended (figures 3 and 4, another element 60 being the ‘second reference position’ and ‘next processing point’ and step 164; page 3, paragraph 42); and an operation interruption step of moving the operation portion to an end reference position corresponding to an end processing point which is an end of the fastening operation range (figures 3 and 4, last element 60 being the ‘end reference position’ and ‘end processing point’; page 3, paragraph 42).
As explained above, ‘fastening device’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise ‘a first unit comprising a robot having a drill as well as a second unit comprising a cylindrical portion supporting an arm with an end effector on one end of the arm.’ Kilibarda teaches the fastening device comprising a first unit comprising a robot (figures 3 and 8b, element 72 being the ‘first unit’ and element 80 being the ‘industrial robot’; page 4, paragraph 47) and a second unit comprising a cylindrical portion support an arm with an end effector on one end of the arm (figure 3 and 8b, element 74 being the ‘second unit,’ ‘cylindrical portion,’ and ‘arm’ and element 80 being the ‘end effector’; page 4, paragraph 47). However, while Kilibarda teaches the first unit further comprising a riveting tool located on the robot (page 2, paragraph 25), Kilibarda does not teach the robot further having a drill. Jones teaches a fastening device comprising a first unit comprising a robot (figures 2 and 3, element 12 being the ‘robot’; column 3, line 63 – column 4, line 7) and a riveting tool on the robot (figures 2 and 3, elements 38a and 38b being the ‘riveting tool’; column 4, lines 38 – 47) as well as a drill located on the robot (figures 2 and 3, element 36 being the ‘drill’; column 4, lines 38 – 45). It would have been obvious to one skilled in the art to provide the robot of the fastening robot of Kilibarda with a drill, as taught by Jones, because Jones teaches that the drill provides the benefit of drilling holes (column 4, lines 38 – 45) and Kilibarda teaches the reference positions and processing points having holes (page 3, paragraph 32), without teaching how the holes are formed.
As to claim 2, Kilibarda further teaches a retraction step of retracting the operation portion to a retraction position set in advance from the end reference position corresponding to the end processing point which is the end of the fastening operation range, while avoiding contact with the assembly structure, is performed after the operation interruption step (pages 3 – 4, paragraphs 42 – 43).
As to claim 3, Kilibarda further teaches a fastening operation restarting step of performing the approach step for the fastening operation range in which the fastening operation is interrupted, when an input operation for restart of the operation is performed to restart the fastening operation after the operation interruption step if performed, thereafter, moving the operation portion such that the reference positions corresponding to the processing points for which processing is already performed are sequentially traced, and restarting the fastening operation step for the processing point for which processing is not performed, when the operation portion is moved to the reference position corresponding to the processing point for which processing is not performed (figure 4, steps 156 – 162; pages 3 – 4, paragraphs 41 – 46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726